Citation Nr: 0933395	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  94-11 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
60 percent for a pituitary adenoma with contraction of visual 
fields and infertility, for the period from November 28, 
1991, to June 5, 1996.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the cervical 
spine, for the period from November 28, 1991, to December 10, 
1997.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1978 to 
April 1983, and from January 1986 to November 1991.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The appellant has since relocated and the 
claim is now under the jurisdiction of the RO in Roanoke, 
Virginia.  

Procedural history

In the February 1992 rating decision on appeal, the RO 
granted service connection for degenerative joint disease of 
the cervical spine and a pituitary adenoma, effective 
November 28, 1991, the day following the date of the 
appellant's separation from active service.  The RO assigned 
initial 10 percent and 0 percent ratings, respectively.  The 
appellant appealed the ratings assigned.  

Before the matter was certified to the Board, in a May 1993 
rating decision, the RO increased the initial rating assigned 
for the appellant's service-connected pituitary adenoma to 40 
percent, effective November 28, 1991.  

A hearing at the RO was held in June 1996 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

In July 1997, the Board remanded the issues for additional 
evidentiary development.  While the matter was in remand 
status, the RO increased the rating for the appellant's 
service-connected degenerative joint disease of the cervical 
spine to 20 percent effective December 11, 1997, the date of 
a VA medical examination showing increased symptomatology.  
See April and May 1998 rating decisions.

In a March 1999 decision, the Board assigned a 30 percent 
rating for the appellant's service-connected cervical spine 
disability, effective December 11, 1997.  The Board remanded 
the remaining issues to the RO for additional evidentiary 
development.  These issues were as follows:  (1) entitlement 
to an initial rating in excess of 10 percent for the cervical 
spine for the period from November 28, 1991, to December 10, 
1997, and (2) entitlement to an initial rating in excess of 
40 percent for the pituitary adenoma.  

While the matter was in remand status, in a March 2002 rating 
decision, the RO increased the rating for the appellant's 
pituitary adenoma to 60 percent, effective November 28, 1991, 
and to 100 percent, effective June 6, 1996.  

In October 2003, the Board again remanded the remaining 
issues on appeal, i.e. those set forth on the cover page of 
this decision, to the RO for additional evidentiary 
development and due process considerations.  

In a June 2006 decision, the Board denied an initial 
disability rating in excess of 60 percent for a pituitary 
adenoma for the period from November 28, 1991, to June 5, 
1996; and further denied an initial disability rating in 
excess of 10 percent for degenerative joint disease of the 
cervical spine for the period from November 28, 1991, to 
December 10, 1997.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2008 memorandum decision, the Court set aside the 
Board's June 2006 decision and remanded the matter for 
further adjudication.  

As set forth in more detail below, a remand is necessary with 
respect to the claim for a higher initial rating for a 
pituitary adenoma.  This issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period from November 28, 1991, to December 10, 1997, 
the appellant's cervical spine disability was manifested by 
subjective complaints of pain and stiffness, with no more 
than moderate limitation of motion, and X-ray findings of 
degenerative changes.


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent, 
but no higher, for degenerative joint disease of the cervical 
spine for the period from November 28, 1991, to December 10, 
1997, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5290 (effective prior to September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that in order to satisfy the section 5103(a) notice 
obligation in increased rating claims, VA must inform the 
claimant that in order to substantiate the claim, the 
evidence must show a worsening of the condition or an 
increase in severity of a disability and the effect that such 
worsening or increase has on daily life.  Furthermore, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employability and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  VA 
must also provide examples of the type of medical or lay 
evidence that would be relevant to establishing an increased 
disability rating.  Id.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, however, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

After reviewing the record, the Board finds that no further 
notification action is necessary.  First, the Board observes 
that the Court's August 2008 Memorandum Decision did not 
identify any defect in the Board's June 2006 decision 
regarding VCAA notice.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ("Court will [not] review BVA decisions in a 
piecemeal fashion"); Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ("[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"); Cerullo v. Derwinski, 1 Vet. 
App. 295, 200 (1991) (one reason advanced by Court for 
statutory interpretation was that it would "help[ ] prevent 
the wasting of judicial time and resources").  In this case, 
neither party raised any concerns about the VCAA, nor did the 
Court.

Although the Court's August 2008 memorandum decision set 
aside the Board's June 2006 decision and its legal efficacy, 
the Board's prior discussion of the VCAA nonetheless remains 
a matter of record and is incorporated by reference.  In 
addition to that discussion, the Board notes that once the RO 
granted service connection for degenerative joint disease of 
the cervical spine in the February 1992 rating decision, the 
appellant's claim was substantiated and any defect in the 
notice regarding that claim was not prejudicial.  See 
Dingess, 19 Vet. App. at 491.  

Additionally, after the appellant filed her notice of 
disagreement with the initial rating assigned in June 1992, 
she initiated the appellate process, triggering different 
notice obligations, the requirements of which are set forth 
in sections 7105(d) and 5103A of the statute.  Id., see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008); 38 U.S.C.A. § 
5103(A), 7105(d).  A review of the record indicates that the 
notification requirements of 38 U.S.C.A. § 5104 and 7105 have 
been met in this case.  The appellant was duly provided 
notice of the decision on appeal in a March 1992 letter which 
included an explanation of the procedure for obtaining 
appellate review of the decision.  Following receipt of her 
notice of disagreement, the appellant was appropriately 
notified of the pertinent rating criteria in the August 1992 
Statement of the Case and several subsequent Supplemental 
Statements of the Case and letters.  The appellant has not 
raised any allegations of prejudice regarding any 
notification deficiencies in this case.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  For the foregoing reasons, the Board 
finds that no further notification action is required.  

Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board first notes that the Court's August 2008 Memorandum 
Decision, the Court raised no concerns about the discussion 
in the Board's June 2006 decision regarding VA's VCAA 
development duties.  

Additionally, a review of the record indicates that the 
appellant's service treatment records are on file, as are all 
available, relevant post-service VA and private clinical 
records identified or submitted by the appellant.  Despite 
being given the opportunity to do so, the appellant has 
neither submitted nor identified any additional, relevant, 
post-service VA or private clinical records pertaining to 
this claim and none is evident from a review of the record.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2008).  

The appellant has also been afforded VA medical examinations 
in connection with her claim.  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  Here, the Board finds that the 
reports of these examinations are essentially adequate  in 
that they record the appellant's subjective symptoms and make 
sufficient reference to the pertinent rating criteria, 
including range of motion studies.  38 C.F.R. § 3.159(c)(4).

Here, the Board notes that it has considered the appellant's 
contentions to the effect that VA has failed to order an MRI 
to evaluate her cervical spine disability.  She has argued 
that an MRI is necessary as "X-rays do not adequately show 
soft tissue damage.  The MRI is the best tool for evaluating 
soft tissue damage."  See Appellant's Brief, received 
January 18, 2008, at page 6.  She has also argued that she 
should have been entitled to an examination by a 
"specialist."  

Considering the nature of the issue on appeal, there is no 
indication that obtaining an MRI at this juncture or an 
examination by a specialist would shed any light on the 
severity of the appellant's degenerative joint disease of the 
cervical spine as it existed prior to December 10, 1997.  
Indeed, it is unclear how an MRI in 1993 would have provided 
information pertinent to the applicable schedular criteria, 
i.e. information upon which to determine the range of motion 
of the appellant's cervical spine disability or the effects 
of pain on motion.  

Given these facts, the Board finds that an additional 
examination, including an MRI, is not necessary here.  See 
e.g. Duenas v. Principi, 18 Vet. App. 512, 519 (2004) 
(finding no prejudicial error in Board's statement of reasons 
and bases regarding why a medical opinion was not warranted 
because there was no reasonable possibility that such an 
opinion could substantiate the claim).  

The Board notes that in Chotta v. Peake, 22 Vet. App. 80 
(2008), the Court held that the duty to assist may include 
development of medical evidence through a retrospective 
medical evaluation where there is a lack of medical evidence 
for the time period being rated.  In this case, however, the 
evidence of record is not lacking and there is sufficient 
evidence on file in which to address the pertinent schedular 
criteria corresponding to the period in question.  There is 
no indication that an examination at this juncture would be 
useful in rating the appellant's cervical spine disability 
for the period from November 28, 1991, to December 10, 1997.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  


Background

The appellant's service treatment records show that she was 
seen on a frequent basis in connection with her complaints of 
neck pain and stiffness which she attributed to whiplash 
injuries in 1989.  X-ray studies showed mild degenerative 
joint disease of the cervical spine.  In March 1990, the 
appellant was examined in the orthopedic clinic to determine 
her fitness for duty in light of her complaints.  Examination 
showed normal range of motion with discomfort.  She was 
neurovascularly intact.  The assessment was degenerative 
joint disease of the cervical spine, C5-6, and C6-7.  The 
appellant was ordered to continue rehab.  She was returned to 
full duty with no profile.  

In January 1992, following her separation from active 
service, the appellant submitted an original application for 
VA compensation benefits, seeking service connection for 
numerous disabilities, including degenerative joint disease 
of the cervical spine.

After reviewing the appellant's service treatment records, in 
a February 1992 rating decision, the RO granted service 
connection for degenerative joint disease of the cervical 
spine, effective November 28, 1991.  The RO assigned an 
initial 10 percent rating, pursuant to Diagnostic Codes 5003-
5010.  

The appellant appealed the initial rating assigned by the RO.  
In connection with her appeal, she was afforded a VA medical 
examination in September 1992, at which she complained of 
cervical stiffness and spasm, with chronic recurrence.  She 
acknowledged that medical therapy helped, but that she became 
"drunk of the medicines."  On examination, there were no 
postural abnormalities or fixed deformities.  There was mild 
right trapezius spasm.  Range of motion demonstrated forward 
flexion to 60 degrees, backwards extension to 15 degrees, 
left lateral flexion to 40 degrees, and right lateral flexion 
to 30 degrees.  Rotation was to 45 degrees, bilaterally.  She 
complained of pain and spasm on active motion, but the 
examiner determined that there was no loss of function.  The 
examiner further indicated that there was no atrophy and 
sensory motor examination was totally within normal limits.  
X-ray studies were normal.  The assessment was chronic 
cervical strain, by history.

In a September 1993 statement, the appellant complained that 
the September 1992 VA examination was "superficial."  She 
provided a copy of a March 1992 Transitional Assistance 
examination which she argued was more reflective of the 
severity of her condition.  The examination report noted a 
history of degenerative joint disease of the spine, but 
recorded no range of motions studies nor did it document any 
cervical spine symptomatology.  

During March and August 1993 RO hearings, the appellant 
testified that her cervical spine disability was manifested 
by radiating pain which she treated with medication.  She 
also complained of limited motion.  At the August 1993 
hearing, the appellant argued that she needed to be examined 
by a specialist, as she still suffered from arthritis in her 
neck, particularly during the morning and in periods of cold 
or dampness.  

In September 1993, the appellant again underwent VA medical 
examination at which she again complained of pain in her neck 
with movement and with weather changes.  Examination showed a 
possible increased cervical kyphosis, although there were no 
fixed deformities.  Musculature was normal.  Range of motion 
studies revealed forward flexion to 20 degrees, backward 
extension to 20 degrees, lateral flexion to 30 degrees, 
bilaterally, and rotation to 30 degrees, bilaterally.  There 
was objective evidence of pain in the cervical spine on 
rotation.  The examiner indicated that there was no evidence 
of neurological involvement.  The diagnosis was status post 
neck trauma.

The record on appeal also contains a November 1993 
examination report from a private physician.  On examination, 
the appellant's complaints included pain from the bra line up 
to the base of her skull.  Such pain was present 3 to 4 days 
weekly.  She indicated that the pain could radiate and be 
associated with numbness.  Range of motion testing showed 
full flexion and extension and 60 degrees of lateral 
rotation.  Lateral flexion was to 48 degrees on the left and 
56 degrees on the right.  Her reflexes were normal and there 
was no winging of the scapulae.  Sensation was normal.  
Cervical compression tests did not cause pain.  Oblique 
extension of the cervical spine did not cause radicular pain.  
X-ray studies showed mild degenerative changes.  There was no 
osteophyte formation and no profusion into the neural 
foramina.  

In a May 1994 statement, the appellant claimed that she was 
entitled to a 20 percent rating for her cervical spine 
disability based on "involvement of two or more major 
joints," as X-ray studies showed arthritis at both C5-6 and 
C6-7.  

In June 1995, the appellant was examined by a private 
neurologist in connection with her complaints of headaches.  
She also noted several other complaints, including chronic 
neck pain.  Motor examination showed normal power and tone.  
Sensory examination showed no evidence of any abnormality.  
The skull and spine showed normal range of motion.  

At her June 1996 Board hearing, the appellant reiterated her 
argument to the effect that she was entitled to a 20 percent 
rating for her cervical spine disability, as X-ray studies 
showed arthritis at C5-6 and C607.  She argued that 
"[a]ccordingly, a 20 percent rating should be assigned based 
on evidence of involvement of two or more major joints."  
Transcript at page 26.  

In December 1997, the appellant underwent VA medical 
examination at which she complained of chronic neck pain from 
the neck to the brow line.  On examination, the appellant was 
very stiff and the cervical spine was tender to palpation.  
There were muscle spasms on the left which increased with 
movement.  Range of motion showed forward flexion to 30 
degrees with pain.  Extension was to 20 degrees with pain.  
Left lateral flexion was to 18 degrees, with pain and spasm.  
Right lateral flexion was to 25 degrees.  There was a 
definite snapping and popping with movement and a definite 
stiffness.  X-ray studies showed minimal osteoarthritic 
changes with posterior spurring encroaching on the fifth 
intervertebral neural foramen.  The assessment was 
degenerative joint disease of the lower cervical spine.  

Based on the findings of increased symptomatology evident on 
the December 11, 1997, VA medical examination, in April and 
May 1998 rating decisions, the RO increased the rating for 
the appellant's service-connected cervical spine disability 
to 20 percent, effective December 11, 1997.  In a March 1999 
decision, the Board assigned a 30 percent rating for the 
appellant's service-connected cervical spine disability, 
effective December 11, 1997.

In January 2008 written arguments, the appellant argued that 
she was entitled to a rating in excess of 10 percent for her 
cervical spine disability for the period from November 28, 
1991, to December 10, 1997, based on years of the RO's 
failure to secure an MRI of her cervical spine and to 
consider the factors discussed by the Court in Deluca v. 
Brown, 8 Vet. App. 202 (1995).  


Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2008).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the appellant.  
38 C.F.R. § 4.3 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
appellant's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco -- that the present level of the appellant's 
disability is the primary concern in an claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings -- does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126.

Rather, where an appellant appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2008).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2008).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
appellant undertaking the motion, is recognized as resulting 
in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).

The standard of proof to be applied in decisions on claims 
for appellants' benefits is set forth in 38 U.S.C.A. § 
5107(b).  Under that provision, VA shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Analysis

The appellant seeks an initial rating in excess of 10 percent 
for her service-connected degenerative joint disease of the 
cervical spine, for the period from November 28, 1991, to 
December 10, 1997.

Under the criteria applicable to the period in question, 
degenerative or traumatic arthritis, substantiated by X-ray 
findings, is rated based on limitation of motion for the 
specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (as in effect prior to September 26, 2003).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate code, 
a rating of 10 percent is warranted for each major joint or 
group of minor joints affected by limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  The Board notes that 
for the purpose of rating disability from arthritis, the 
cervical vertebrae are considered to be a group of minor 
joints.  38 C.F.R. § 4.45.

Diagnostic Code 5290 provides for the evaluation of 
limitation of motion of the cervical spine.  When the 
limitation of motion of the cervical spine is slight, a 10 
percent rating is warranted.  When the limitation of motion 
is moderate, a 20 percent rating is warranted.  When the 
limitation of motion is severe, a rating of 30 percent is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (as in 
effect prior to September 26, 2003)

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

For informational purposes, the Board notes that the current 
Schedule for Rating Disabilities provides some guidance by 
listing normal ranges of motion of the cervical spine for VA 
purposes to be forward flexion to 45 degrees, extension to 45 
degrees, left and right lateral flexion to 45 degrees, and 
left and right lateral rotation to 80 degrees.  

As an initial matter, the Board finds that the Diagnostic 
Code pertaining to arthritis and limitation of motion of the 
cervical spine are the most appropriate schedular criteria 
for evaluating the appellant's cervical spine disability.  
Tedeschi, 7 Vet. App. at 414.  In that regard, as discussed 
in detail above, there is no objective medical evidence to 
establish that the appellant has sustained a cervical 
fracture, has ankylosis of the cervical spine, or other 
findings to establish that any other diagnostic code used to 
evaluate cervical spine disability is applicable, such as 
intervertebral disc disease.  See e.g. 38 C.F.R. 4.71a, 
Diagnostic Codes 5285-5287, 5293.  

After reviewing the evidence of record, the Board finds that 
an initial 20 percent rating for degenerative joint disease 
of the cervical spine for the period from November 28, 1991, 
to December 10, 1997, is appropriate, under Diagnostic Code 
5290.  

In that regard, the Board observes that the appellant's 
service treatment records document numerous complaints of 
neck pain and stiffness.  As discussed in detail above, at a 
VA medical examination in September 1992, range of motion 
demonstrated limited motion as follows:  backwards extension 
to 15 degrees, left lateral flexion to 40 degrees, right 
lateral flexion to 30 degrees.  Rotation was to 45 degrees, 
bilaterally.  Range of motion was also shown to be limited at 
the September 1993 VA medical examination.  Specifically, 
range of motion studies revealed forward flexion to 20 
degrees, backward extension to 20 degrees, lateral flexion to 
30 degrees, bilaterally, and rotation to 30 degrees, 
bilaterally.  

When considered in connection with the appellant's complaints 
of pain, spasm, and painful motion, the Board finds that her 
overall cervical spine disability picture more nearly 
approximates the criteria for a 20 percent rating during the 
period from November 28, 1991, to December 10, 1997.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (as in effect prior to 
September 26, 2003)

The evidence does not show, however, nor has the appellant 
specifically contended that she is entitled to an initial 
rating in excess of 20 percent for her cervical spine 
disability for the period from November 28, 1991, to December 
10, 1997.  

In that regard, the Board notes that the record does not 
contain probative evidence of more than moderate limitation 
of motion of the cervical spine for the period from November 
28, 1991, to December 10, 1997.  The Board finds that the 
range of motion findings over the period in question do not 
represent severe limitation of motion, nor were they 
described by any examiner as such.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, as well as the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the 
disability associated with the appellant's cervical spine 
involves pain on motion, the Board finds that the additional 
functional loss associated with these symptoms does not 
warrant increased compensation above and beyond a 20 percent 
rating.  In that regard, examinations consistently show 
findings such as normal musculature.  There is no objective 
evidence of disuse, such as muscle atrophy, nor has weakness, 
incoordination, or other evidence of decreased functional 
ability been identified.  In view of the foregoing, the Board 
finds an insufficient basis for the assignment of an initial 
rating in excess of 20 percent for the appellant's cervical 
spine disability for the period from November 28, 1991, to 
December 10, 1997, pursuant to 38 C.F.R. §§ 4.40, 4.45, and 
4.59.

In reaching this decision, the Board has considered whether 
an extraschedular rating is warranted.  Bagwell v. Brown, 9 
Vet. App. 157 (1996) (the question of extraschedular rating 
is a component of the appellant's claim for an increased 
rating).  After reviewing the record, however, the Board 
finds that there is no basis for further action on this 
question as there is no indication of an exceptional or 
unusual disability picture such that the schedular criteria 
for evaluating the appellant's cervical spine disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
While the appellant reported that she quit a job at 7-11 due 
to a "back disability," there is no objective evidence of 
record demonstrating that the appellant's service-connected 
cervical spine disability, in and of itself, markedly 
interferes with her employment beyond that contemplated by 
the rating schedule.  Likewise, there is no evidence of 
record showing that she has been frequently hospitalized due 
to her cervical spine disability.  Indeed, it does not appear 
that she has been ever been hospitalized for this disability 
since her separation from service.  Consequently, the Board 
finds that no further action on this matter is warranted.

In conclusion, the Board finds that the criteria for an 
initial 20 percent rating for degenerative joint disease of 
the cervical spine for the period from November 28, 1991, to 
December 10, 1997, have been met.  An initial rating in 
excess of 20 percent is not warranted during this period.  To 
this extent, the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107(b)(West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial 20 percent disability rating for degenerative 
joint disease of the cervical spine for the period from 
November 28, 1991, to December 10, 1997, is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.


REMAND

The appellant also seeks an initial disability rating in 
excess of 60 percent for a pituitary adenoma with contraction 
of visual fields and infertility, for the period from 
November 28, 1991, to June 5, 1996.

With respect to this issue, in written arguments before the 
Court, the appellant wrote:

Yes, the VA lost and then failed to retrieve 
medical documents.  The Huntington VA Medical 
Center and RO did fail to secure the endocrine 
(pituitary) examination conducted at the Kentucky 
VA Hospital on April 22, 1994.  I traveled 
approximately five-hundred (500) miles round trip 
for this appointment only to be told the medical 
report was later lost following transcription.  
This examination was quite favorable to my claim 
[for a higher rating for a pituitary adenoma]."

See Appellant's Brief, received January 18, 2008, at page 6.  

The record on appeal contains a Report of Contact noting that 
in June 1994, the appellant telephoned the RO to request 
their assistance in obtaining a copy of a medical record.  
She reported that she had been seen by a neurosurgeon on 
April 22, 1994, at the VA Medical Center (VAMC) in Lexington, 
Kentucky.  She indicated that when she had requested a copy 
of the clinical record corresponding to that visit from the 
VAMC in Huntington, West Virginia, she was advised that the 
records from that visit had been lost.  She requested that 
the RO obtain a copy of the record on her behalf.

The record reflects that the RO thereafter contacted both the 
Lexington and Huntington VAMC's and requested records 
corresponding to the appellant's appointment on April 22, 
1994.  According to a handwritten note in the claims folder, 
an RO employee called the Lexington VAMC but was advised that 
the appellant had failed to report for her appointment on 
April 22, 1994.  In response to the RO's written request, 
however, the Huntington VAMC provided clinical records from 
its facility referencing the appellant's April 22, 1994, 
visit to the Lexington VAMC.  In a clinical record dated 
August 10, 1994, for example, the appellant's endocrinologist 
noted that he had had "a long conversation with [the 
appellant] earlier this week.  She updated me on her visit to 
Lexington VA Neurosurgery."  The endocrinologist included 
detailed notes about the April 22, 1994, findings of the 
neurologist at the Lexington VAMC.  

Based on the discussion above, it appears that the record on 
appeal may be incomplete.  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA is required to obtain 
relevant records from a Federal department or agency, 
including records from VA medical facilities.  VA will only 
end its efforts to obtain such records if it is concluded 
that the records sought do not exist or that further attempts 
to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  

In view of the foregoing, the Board finds that a remand of 
this matter is necessary to comply with section 3.159(c)(2).  
This is consistent with the Court's September 2008 Memorandum 
Decision, which noted that the Board's failure "to explain 
why a medical record dated April 22, 1994, cited by [the 
appellant], is not in the record.  The Board's failure to 
address [this matter] frustrates judicial review."

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VAMC in 
Lexington, Kentucky, and request clinical 
records pertaining to the appellant for 
the period from April to May 1994, 
specifically including clinical records 
corresponding to any visit to the 
neurology clinic on April 22, 1994.  If 
such records are not available, the RO 
must specifically document what attempts 
were made to locate such records and 
explain in writing if further attempts to 
locate or obtain any government records 
would be futile.

2.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
appellant's claim of entitlement to an 
initial disability rating in excess of 60 
percent for a pituitary adenoma with 
contraction of visual fields and 
infertility for the period from November 
28, 1991, to June 5, 1996.  In 
considering the claim, the RO should 
specifically document its consideration 
of whether separate ratings are warranted 
for loss of visual field and infertility.  
If the claim remains denied, the 
appellant should be provided with a 
supplemental statement of the case and 
the appropriate opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


